Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s amendment and remarks filed 5/23/22 are acknowledged.  

2.   Claims 1, 2, 6-9, 12, 14, 16, and 29-34 are under examination.

3.   In view of Applicant’s amendment the previous rejection under 35 U.S.C. 112(b) has been withdrawn. 

4.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.   Claims 1, 2, 6-9, 12, 14, 16, 21, 22, 24, 26, 27, and 29-34 stand rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,265,815 (of record) in view of U.S. Patent No. 9,333,244 (of record), Huyhn et al. (2002, of record), and Pugliese (2004, of record).

As set forth previously, The ‘815 patent teaches liposomes as tolerogenic carriers of encapsulated autoantigen for the induction of immunosuppressive effects (see particularly, the Abstract, column 2, lines 51-53 and column 32, line 21.  Said liposomes comprise PS, PC, and CHOL, insulin and a pharmaceutically acceptable excipient (see particularly, column 2, lines 45-46, column 24, line 53 – column 25, line 12 and column 8, line 27).  Said liposomes can be 1000 nm in size (see particularly column 15, line 65).  

	The reference fails to teach a multivesicular liposome (MVV) and the autoantigen of SEQ ID NO:1.

The ‘244 patent teaches a multivesicular PS, PC, and CHOL liposome that is highly stable and that said liposome is biocompatible and biodegradable that can be used to deliver therapeutic agents (see particularly column 57, line 65 – column 60, line 40).  The reference further teaches MVVs of 500 nm, 1000 nm, and 5000 nm in size (see particularly column 60, lines 4-5).  

Huyhn et al. teach PS as the apoptotic cell engulfment signal for DCs (see particularly page 41, column 1).

	Pugliese teaches the insulin A chain of SEQ ID NO:1 as a possible T cell epitope (see particularly the Abstract, Figure 1 and Table 1).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references to arrive at the multivesicular liposome of the claims, and the administration thereof.  Beginning with the tolerogenic PS-comprising liposome of the ‘815 patent and producing a multivesicular version thereof for enhanced stability, biocompatibility and biodegradability, said liposome encapsulating the insulin A chain of SEQ ID NO:1, for use in a method of treating T1D.  Note that Claim 1 now includes a new molar ration limitation.  However, said ratio encompasses a 1:1:1 ration of liposome constituents which is clearly the most obvious.  Claim 6 is included in the rejection because the limitations recited therein comprise only the routine optimization of the claimed liposome falling well within the purview of the ordinarily skilled artisan at the time of filing.  Also note that the ‘244 patent teaches routine optimization depending on context and desired parameters such as desired release rate (see particularly column 60 line 41 – column 64, line 49).  

Applicant’s arguments filed 5/23/22 have been fully considered but are not found persuasive.  Applicant argues that the ‘815 patent does not teach the “combination” of Claim 1.

Applicant has not denied that the reference teaches the elements of the claim for which it has been cited.  Accordingly, any combination thereof can be considered to be obvious, particularly in combination with the other cited references for the reasons cited in the rejection.  Regarding a tolerogenic carrier, see the title and abstract for the clear intention of the invention.

Regarding applicant’s argument that the ‘244 patent does not teach combinations of PS, PC, and CHOL, see column 59, line 40.

Applicant argues a lack of motivation to combine the reference.

Said motivation is provided in the body of the rejection.

Applicant alleges a “deficiency” in the ‘815 patent.

The ‘815 patent suffers no “deficiency” in the antigens that can be encapsulated.  See particularly, column 8, lines 15-29.

Applicant simply disregards the teachings of Huyhn et al.

Said disregard is noted but it is not persuasive.

Applicant disregards the concept of routine optimization under the premise that “…so many options are provided both in the ‘244 and the ‘815 patent”.

Clearly, the skilled artisan would select the options required for the intended context.  Applicant offers no persuasive argument that a combination of some of the most readily known and available lipids would have been non-obvious.  Also note that the ‘815 patent teaches the encapsulation of autoantigens including insulin.

Applicant disregards the teachings of MPEP 2144.05 II.A.:
“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical,”
as essentially irrelevant in the context of the claimed invention.

	It remains the examiner’s position that the concept of the cite, i.e., the optimization of routine parameters, is highly relevant.

Applicant argues that “…the ‘815 patent is all about immunosuppressants…”.

 	See the title of the patent, “TOLEROGENIC SYNTHETIC NANOCARRIERS”.	 While immunosuppressants are disclosed, it is not what the patent is “…all about”.
Applicant repeats the abstract sand summary of the invention of the ‘815 patent.  Applicant argues that the immunosuppressants of the ‘815 patent cannot be ignored.

By applicant’s logic a rejection for obviousness could never be made because every element of every reference would have to be accounted for in the claimed invention.  Such logic is clearly unsound.

6.   No claim is allowed.

7.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

9.   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 7/21/22
Primary Examiner
Technology Center 1600
/G. R. EWOLDT/Primary Examiner, Art Unit 1644